Petition by petitioner for a writ of certiorari allowed 2 December 1999 for the limited purpose of remanding to the Superior Court, Robeson County, to determine the following issues raised by petitioner ‘as a pretrial pro se detainee’: 1. Whether petitioner should have ‘access to a law library and legal texts’; 2. Whether petitioner should have regular uncensored ‘telephone access to expert and defense witnesses’; 3. Whether petitioner should be allowed regular ‘private and [or] contact consultation with defense witnesses’; 4. Whether petitioner should have ‘uncensored mail from defense witnesses.’ The Court ex mero motu further remands to the Superior Court, Robinson County, for the purpose of redetermining the issue of whether Robeson County, rather than Central Prison, would not be a more appropriate place for petitioner to adequately prepare for his pro se defense. Petition by plaintiff for writ of mandamus denied 2 December 1999.